                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GIHOSVANI RUIZ, and other similarly
situated individuals

               Plaintiff,

v.                                                  Case No.: 2:19-cv-805-FtM-38MRM

EL MESON LATIN CUISINE, INC.
and GILBERTO DIAZ,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is Defendants El Meson Latin Cuisine, Inc. and Gilberto Diaz’s

Motion to Dismiss (Doc. 8) and Memorandum in Support (Doc. 10) of the Motion. Diaz is

representing himself and El Meson pro se. As explained below, the Court denies the

Motion for failure to comply with the Middle District of Florida Local Rules.2

       First, Diaz filed the Motion (Doc. 8) and Memorandum in Support (Doc. 10)

separately. But the Local Rules require those to be filed as one document. Local Rule

3.01(a).   So the Motion should be denied.        See, e.g., Save the Wekiva River and

Headwaters, Inc. v. U.S. Army Corps of Eng’rs, No. 6:17-cv-1902-Orl-DCI, 2017 WL

10086128, at *2 n.2 (M.D. Fla. Dec. 29, 2017).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
2   The Local Rules are available on the Middle District’s website:
https://www.flmd.uscourts.gov/local-rules.
       Second, Diaz is representing El Meson pro se. Yet in federal court, a corporation

can only be represented by a licensed lawyer. Rowland v. Cal. Men’s Colony, Unit II

Men’s Advisory Council, 506 U.S. 194, 202 (1993); Local Rule 2.01(a); 2.03(e). Although

Diaz may appear on his own behalf pro se, 28 U.S.C. § 1654, he cannot represent any

other person or entity, including El Meson. U.S. ex rel. Stronstorff v. Blake Med. Ctr., No.

8:01-CV-844-T23MSS, 2003 WL 21004734, at *1 (M.D. Fla. Feb. 13, 2003). So within

thirty days, the Court directs El Meson to hire an attorney and notify the Court by having

the attorney file a notice of appearance.

       While Diaz may represent himself, the Court always urges litigants to hire a lawyer.

E.g., Jordan v. U.S. Dep’t of Educ., No. 2:17-cv-683-FtM-99CM, 2018 WL 7502038, at *7

(M.D. Fla. May 8, 2018) (“The Court therefore strongly encourages [parties] to attempt to

retain counsel admitted to practice before this Court.”). If Diaz chooses to represent

himself, he should study the Federal and Local Rules. He should also review the Middle

District’s Guide for Proceeding Without a Lawyer.3 Either way, Ruiz must respond to the

Complaint within thirty days.

       Accordingly, it is now

       ORDERED:

       1. Defendants’ Motion to Dismiss (Doc. 8) is DENIED without prejudice.

       2. Defendant El Meson Latin Cuisine, Inc. is DIRECTED to retain counsel who

          must FILE a notice of appearance on or before December 20, 2019.




3    This     Guide   is    available       on    the   Middle     District’s  website:
https://www.flmd.uscourts.gov/sites/flmd/files/documents/mdfl-guide-for-proceeding-
without-a-lawyer.pdf.



                                             2
      3. Defendant Gilberto Diaz must FILE a response to the Complaint (Doc. 1) on

         or before December 20, 2019.

      DONE and ORDERED in Fort Myers, Florida this 20th day of November, 2019.




Copies: All Parties of Record




                                        3
